DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-14 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 7/13/2021 has been acknowledged by the Office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application 0823248 A2 to Hannagan et al. (hereinafter Hannagan) in further view of U.S. Patent Application Publication 2017/0089496 to Lennon.
As per claim 1, Hannagan teaches:  A system for preventing pressure wounds (see Fig. 6), said system comprising:  a pump (see Fig. 6, [41]: control unit “which includes compressors” see col. 3, lines [52-53]) for supplying or evacuating air to or from a mattress (see Fig. 6, mattress [40] and see col. 3, lines [52-55]), wherein the 
Hannagan, however, does not explicitly teach the following which is described by Lennon:  said connector unit being provided with an information carrier carrying information, readable by the pump (see Fig. 4, [50]: sensor and para [0031-0032] and Abstract: “An electrically operated sensor device is fixed to a surface of one of the coupling body or ring that, when the ring is installed on the coupling body, produces an electrical parameter in response to physical movement of the coupling body or ring to which the sensor device is fixed”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hannagan with these aforementioned teachings of Lennon to have provided an information carrier/sensor of Lennon on the existing connector unit of Hannagan to provide a status regarding the connection and to provide an alert if there was any fault/disconnect.
As per claim 2
As per claim 3, Hannagan as modified by Lennon teach all the limitations as described in the above rejection of claim 1, and additionally Lennon teaches:  wherein the information carrier is a Near Field Communication, NFC tag, readable by a NFC reader provided in the pump (see above rejection of claim 2, as a NFC tag is generally equivalent to a RFID tag, see also para [0032]: “with capability to interface with wireless communication protocols (e.g., RFID, Bluetooth, NFC, RFID or other)”).
As per claim 4, Hannagan as modified by Lennon teach all the limitations as described in the above rejection of claim 1, and additionally Hannagan teaches:  wherein the connector unit is provided with a protrusion adapted to mate with a corresponding cut-in-portion in the receiving unit (see Fig. 1-2 and male [2] / female[3] portions of connector).
As per claim 5, Hannagan as modified by Lennon teach all the limitations as described in the above rejection of claim 1, and additionally Hannagan teaches:  wherein the mattress comprises two independent air channel systems (see Fig. 6, four independent systems are shown of which two may be considered [42/43]).
As per claim 6, Hannagan as modified by Lennon teach all the limitations as described in the above rejection of claim 1, and additionally Hannagan teaches:  wherein the mattress comprises four independent air channel systems (see Fig. 6, four independent systems are shown [42-45]).
As per claim 7, Hannagan as modified by Lennon teach all the limitations as described in the above rejection of claim 1, and additionally Hannagan teaches:  wherein the connector unit comprises a lid (see Fig. 1-2, [217]: cover) that closes the 
As per claim 8, Hannagan teaches:  A mattress for preventing pressure wounds (see Fig. 6), wherein the mattress (see Fig. 6, mattress [40] and see col. 3, lines [52-55]) comprises at least two air channel systems (see Fig. 1, 6, air supply lines/tubes [42-45], col. 3, lines [56-57]: “four air-supply lines”) which are configured to receive air from and evacuate air to a pump (see Fig. 6, [41]: control unit “which includes compressors” see col. 3, lines [52-53]), a hose comprising a connector unit at the distal end (see Fig. 1-2 and 6, male portion [2] including “unions” [214]) for connecting the mattress to a receiving unit provided on the pump (see Fig. 1-2, 6, female portion of connector [3]), wherein the at least two air channel systems, during use, are operable independently of each other (see Fig. 6 and col. 3, line [56] thru col. 4, lines [1-4]).
Hannagan, however, does not explicitly teach the following which is described by Lennon:  said connector unit being provided with an information carrier carrying information, readable by the pump (see Fig. 4, [50]: sensor and para [0031-0032] and Abstract: “An electrically operated sensor device is fixed to a surface of one of the coupling body or ring that, when the ring is installed on the coupling body, produces an electrical parameter in response to physical movement of the coupling body or ring to which the sensor device is fixed”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hannagan with these aforementioned teachings of Lennon to have provided an information 
As per claim 9, Hannagan as modified by Lennon teach all the limitations as described in the above rejection of claim 8, and additionally Lennon teaches:  wherein the information carrier is a Radio Frequency Identification, RFID, tag, readable by a RFID reader provided in the pump (see para [0028-0029, 0041-0042]).
As per claim 10, Hannagan as modified by Lennon teach all the limitations as described in the above rejection of claim 8, and additionally Lennon teaches:  wherein the information carrier is a Near Field Communication, NFC tag, readable by a NFC reader provided in the pump (see above rejection of claim 2, as a NFC tag is generally equivalent to a RFID tag, see also para [0032]: “with capability to interface with wireless communication protocols (e.g., RFID, Bluetooth, NFC, RFID or other)”).
As per claim 11, Hannagan as modified by Lennon teach all the limitations as described in the above rejection of claim 8, and additionally Hannagan teaches:  wherein the connector unit is provided with a protrusion adapted to mate with a corresponding cut-in-portion in the receiving unit (see Fig. 1-2 and male [2] / female[3] portions of connector).
As per claim 12, Hannagan as modified by Lennon teach all the limitations as described in the above rejection of claim 8, and additionally Hannagan teaches:  wherein the mattress comprises two independent air channel systems (see Fig. 6, four independent systems are shown of which two may be considered [42/43]).
As per claim 13, Hannagan as modified by Lennon teach all the limitations as described in the above rejection of claim 8, and additionally Hannagan teaches:  
As per claim 14, Hannagan as modified by Lennon teach all the limitations as described in the above rejection of claim 8, and additionally Hannagan teaches:  wherein the connector unit comprises a lid (see Fig. 1-2, [217]: cover) that closes the connector unit air tight when the connector unit is in a disconnected state (see col. 5, lines [53-58]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show air mattress/pump systems/connectors with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/22/2021